*870Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Wane Marett appeals from the tax court’s orders imposing sanctions, upholding the Commissioner’s proposed collection activities with respect to his tax liability for the 2000 tax year, and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. See Marett v. Comm’r, IRS, Tax Ct. No. 06-4048, 2009 WL 151487 (U.S.T.C. Jan 22, 2009); (entered Feb. 25 & filed Feb. 26, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.